Sweeney, J.
Action No. 1 was brought by the appellant Town of Cairo against Cairo Fair Grounds, Inc., (hereinafter Fair Grounds) to enjoin the construction of an automobile racetrack without first obtaining a building permit pursuant to an ordinance of the town. Fair Grounds then commenced an article 78 proceeding (Action No. 2) to compel issuance of building permits for such racetrack upon compliance with the State Building Code. The town’s motion for a preliminary injunc*568tion in Action No. 1 and respondent’s motion in the article 78 proceeding were jointly treated by Special Term.
In 1968 the Town of Cairo enacted a building ordinance, effectively amended in 1969. Later, in 1972, the (Sitarte Building Code (Executive Law, art. 18) was adopted by the town. The record reveals that on May 21, 1973 Fair Grounds made applications to the Building Inspector of the town for several ¡building permits to construct buildings in connection with its proposed automobile racetrack including bleeohers and a 3,000-car. parking lot. Under the town’s building ordinance these applications were required to be submitted to the Planning Board for approval. A. hearing was thereafter held before the Planning Board at which Fair Grounds presented preliminary plans and was afforded full opportunity to be heard. After consideration, the Planning Board filed a memorandum report in opposition to the location of the proposed racetrack finding that approximately 20% of the residents of the town lived within 3,000 feet and that there were 36 homes, a school and a medical center within 500 feet thereof. The noise which would be created by such an activity was stated to be a principal factor. Other problems would be traffic control, dust from the track and parking area and a resultant depreciation of real estate values in the area surrounding the track. The record further reveals that on July 13, 1973 the Building Inspector disapproved the applications for building permits. On August 27, 1973 a hearing was held by the Town Board at which Fair Grounds’ plans were presented and its president questioned by the members of the board. The Town Board, by a majority vote, denied the application on the adoption of the following resolution:
‘ ‘ Motion by Nicholas Bier, ¡Sr. that the applications for Building Permits be denied to Mr. Sciarrillo due to excessive noise in a populated area; traffic congestion; also it requires more demands for greater Town services such as Police protection, and traffic control.” (Subsequently, Fair Grounds commenced construction without a building permit and a stay order was thereafter obtained. (Special Term held that the refusal to issue the building permits was illegal, concluding that the town building ordinance is vague and indefinite, without sufficient .standards to guide the general public or the Planning Board. It granted respondent Fair Grounds summary judgment in the article 78 proceeding and denied appellant’s motion for a preliminary injunction.
Although a copy of an ordinance is attached to the complaint in Action No. 1, as pointed out in the dissent, we find it is suffi*569ciently established by the records in these cases that ‘‘ Exhibit D ” attached to appellant’s petition for an order to show cause is the true and correct copy of .the ordinance involved.
The Town .of Cairo building ordinance provides in its enacting clause that its purpose is to promote the health, safety, morals and general welfare of the community. There is no doubt that under its police power, a town may prescribe the conditions under which land is to be used. (Town Law, art. 9.) Although the ordinance in question provides for approval by the Planning-Board of an application for a building permit prior to the construction of any building, this language must be construed as advisory only. (See Nemeroff Realty Corp. v. Kerr, 38 A D 2d 437, affd. 32 N Y 2d 873.) The Building Inspector is not bound by the decision .of the Planning Board, but may consider its recommendation in determining whether a building permit should be issued. Under the ordinance the applicant may appeal to the Town Board for a public hearing on the matter and a majority vote by the Town Board shall be final. This is precisely what occurred here.
That the Town Board may reserve to itself the power finally to approve each building permit cannot be questioned. The only limitation on such power is that a decision cannot be made on an arbitrary or discriminatory basis. (Matter of Green Point Sav. Bank v. Board of Zoning Appeals, 281 N. Y. 534, 539.) We do not agree with Special Term that the ordinance must fail because it is- vague and indefinite and without standards. Where the final approval is lodged in the local legislative body and the matter is one which might endanger the safety of persons and property, no standards are required to be set forth with respect to the issuance of a permit under the ordinance. (Matter of Green Point Sav. Bank v. Board of Zoning Appeals, supra, p. 538: Matter of Shell Oil Co. v. Farrington, 19 A D 2d 555, 556.)
We do not find the instant ordinance invalid because it provides for “ approval ” power in the Planning Board. The action of the Planning B'oard is not directed to be final, as was the case in Nemeroff. We regard the language of this ordinance, i through necessary implication, as . limiting such “ approval” to an advisory power only. Under the ordinance the Building Inspector issues the permit and the action of the Town Board is final. Such construction is reasonable, we believe, and consistent with .the statutory purpose of the ordinance. The courts must look to the act as a whole, and to effect the intention of the Legislature the words of a single provision *570may be enlarged or restrained in their meaning and operation. (Matter of Meyer, 209 N. Y. 386, 389.) Furthermore, this limitation is supported by the fact that in the matter before us it was the Building Inspector who denied the permits and not the Planning Board. We conclude, therefore, that the ordinance is valid. Under the circumstances presented here, the Town Board acted within its power. Its denial of the building permits was not arbitrary as it based that determination on considerations of public health and welfare, a reasonable exercise of police power under a valid ordinance.
The order in Action No. 1 denying appellant’s motion for a preliminary injunction should be reversed, on the law and the facts, and the motion granted, with costs; the judgment in Action No. 2 granting respondent Fair Grounds’ petition in the article 78 proceeding should be reversed, on the law, and summary judgment dismissing the petition should be granted in favor of appellant, with costs.